437 F.2d 1320
Raymond Alfred BEAUDINE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 30771 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 5, 1971.

Appeal from the United States District Court for the Middle District of Florida; Charles R. Scott, District Judge.
Raymond E. LaPorte, Ragano & LaPorte, Tampa, Fla., for petitioner-appellant.
Bernard H. Dempsey, Jr., Asst. U. S. Atty., Jacksonville, Fla., John L. Briggs, U. S. Atty., Roland H. Watson, Asst. U. S. Atty., Tampa, Fla., for respondent-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966